The above came on for trial on Thursday, July 16th, at Somerville, New Jersey, before Hon. Charles E. Corbin, deputy commissioner, in the presence of John P. Cullen, attorney of the petitioner, and Frank G. Turner, attorney of the respondent.
The petitioner and witnesses, on her behalf, duly testified, and it appeared Blazar Einlialz died on September 11th, 1924. Age of about thirty-two years and seven months. Left him surviving the following dependents: His widow, Margaret Einhalz, thirty-two years 'of age, and three children — Law*950vence, ten years of age; Mary,- nine- years of age, and Agnes, four years of age, who were dependents of the deceased. At the time; of his death he was not in the employ of the respondent, but was employed by a steel company at or near Dunellen, New" Jersey. Up until August 23d, 1924, from August 5th, 1924, he had been in the employ of the respondent. Average wages were about $21 per week.
There was-no proof of notice to-the respondent, and no proof of any accident -arising out of and in the course of the employment of the deceased. During his employment by the respondent the deceased has been employed as a general laborer, and he was-not'employed as a worker in chemical products; There was no proof-that the death of the deceased was caused by an occupational disease growing out of and in the course of his employment within the- terms of the statute in such case made and provided.
At the close of the petitioner’s case the attorney of the respondent moved to dismiss the petition.
It is therefore, on this 19th day oí August, 1925, ordered that the petitioner’s petition be and the same is hereby dismissed. ■ '
Charles E. Corbin, Deputy Commissioner.